David P. Reed Phil Bourdillon/Gene Heller President, North American Operations Silverman Heller Associates (714) 549-0421, x8245 (310) 208-2550 CERADYNE, INC. RECEIVES U.S. MARINE CORPS DEVELOPMENTAL TEST HELMET AWARDS Costa Mesa, California: Salem, New Hampshire—July 23, 2009—In response to the U.S. Marine Corps Systems Command (MARCORSYSCOM) solicitation, Ceradyne, Inc. (NASDAQ: CRDN) has been awarded Developmental Test Helmet awards valued at approximately $1.2 million. These test helmets are expected to be delivered within 30 days. On June 9, 2009, Ceradyne announced that it had acquired substantially all of the business, assets and technology of the Salem, New Hampshire based helmet manufacturer, Diaphorm Technologies, LLC. Simultaneously, Ceradyne announced that it had submitted a response to a Marine Corps solicitation, now in conjunction with the U.S. Army PEO Soldier.
